DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to application filed on January 21, 2021 wherein claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayanaswami et al (USPN. 20210281395).

Regarding claims 1-20, Narayanaswami discloses all of the following:

Regarding claims 1, 8 and 14, . An apparatus, method and medium comprising: 
One or more processors configured to (fig. 1):
recognize a plurality of rules defining and creating a private blockchain that stores documents on a cloud storage by a predefined set of nodes (fig. 1 and 7C, private blockchain 722 and 770 comprise documents/files, see par. 122);
receive a selection from a user node of the predefined set of nodes of a document for modification associated with the private blockchain, wherein the selection creates a flagged document (fig. 3C, pars. 33 and 85, modify a record/document, and par. 94, tag is stored);
receive a vote tally from among the predefined set of nodes (fig. 7A, Nodes 711-713 act as endorser nodes and committer nodes to proposed transactions);
modify the document based on a consensus of the vote tally based on the plurality of rules defining the private blockchain by adding an update block to the private blockchain (fig. 7A pars. 110 and 117, transaction is written to the blockchain 722);
discard the update block if there is a lack of the consensus of the vote tally (pars. 67 and 166, transaction is performed only when consensus is made.  Note that when a condition is not met the failed attempt is broadcast to all the participating nodes, see pars. 91 and 117);
receive a broadcast of the update block on the user node if the consensus is met (pars. 110-111, broadcast to all nodes);
add the update block to a local blockchain (pars. 111-112, local node storage); and
presenting the flagged document as modified by the update block which causes the cloaking of the flagged document (pars. 70 and 117, deliver the transaction to nodes with the state of the transaction).

2. The method of claim 1, wherein a client viewer of the private blockchain displays the update block which points to an underlying modified record or an underlying modified document  (pars. 70 and 117, deliver the transaction to nodes with the state of the transaction, and par. 81, display based on transaction/display rules).

3. The method of claim 1, wherein a client viewer of the private blockchain when requested to display the update block causes the client viewer to hide the flagged document or hide the flagged record (pars. 91 and 117, document is not forwarded to nodes when condition is not met).

4. The method of claim 1, wherein the private blockchain has a database file structure including a block header, a sequence number, a date and time a block was created, a previous block hash value, a current block hash value, a document type, and a document path on a local storage or on the cloud storage (fig. 7, pars. 118-120, Block Header, Data, Metadata and links and see pars. 111-112, local node storage of transaction).

5. The method of claim 1, wherein the private blockchain has a database file structure including a block header, a sequence number, a date and time a block was created, a previous block hash value, a current block hash value, a document name, a document hash, and a document type (fig. 7, pars. 118-120, Block Header, Data, Metadata and links, and see par. 69, hashes are chained).

6. The method of claim 1, wherein the method further comprising having a hash of the block independent of a hash of an underlying document stored in association with the blockchain (pars. 37 and 69, hashes are chained thus associated independent of hash value).

7. The method of claim 1, wherein the method enables the presentation of an underlying document or an underlying record using a user interface of a client viewer  (fig. 3C, par. 81, user interface controls and a display of transactions).



9. The apparatus of claim 8, wherein the apparatus is a client device selected among a smartphone, a laptop computer, a desktop computer, or a notepad computer (par. 167).

10. The apparatus of claim 8, wherein the apparatus further comprises a user interface in the form of a client viewer of the private blockchain that is configured to hide the flagged document without deleting the document on the cloud storage (pars. 91 and 117, document is not forwarded to nodes when condition is not met).


11. The apparatus of claim 8, wherein the private blockchain has a database file structure including a block header, a sequence number, a date and time a block was created, a previous block hash value, a current block hash value, and two or more a document type, and a document path on a local storage, a document path on the cloud storage, a document name, and a document hash (fig. 7, pars. 118-120, Block Header, Data, Metadata and links).

12. The apparatus of claim 8, wherein the apparatus performs a hash of the block independent of a hash of an underlying document stored in association with the blockchain (pars. 37 and 69, hashes are chained independent of hash value).

13. The apparatus of claim 8, wherein the apparatus further includes a user interface of a client viewer enabling the presentation of an underlying document (fig. 3C, par. 81, user interface controls and a display of transactions).

Regarding medium claims 15-20, they comprise substantially the same subject matter as rejected claims 2-7 and 9-13, and are therefore rejected on the merits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of blockchain processing:
USPN. 20220027803 figs. 6A-6B and par. 63

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 23, 2022


/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153